08/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0258


                                        DA 20-0258
                                    _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                            ORDER

ROBERT EDWARD RUX,

             Defendant and Appellant.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on August 19, 2020, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 11(4)(e) requires a certificate of compliance indicating the
document’s line spacing and either (1) the document is proportionally spaced, together
with the typeface, point size, and word count; or (2) the document uses a monospaced
typeface, together with the number of characters per inch and word count, or the number
of counted pages, pursuant to M. R. App. P. 11(4)(b) or (c).
       M. R. App. P. 12(1)(d) requires the statement of facts portion of a brief to contain
references to the pages or the parts of the record at which material facts appear.
       M. R. App. P. 12(1)(i) requires the appellant’s opening brief to contain an
appendix that includes the relevant judgment, orders, findings of fact, conclusions of law,
jury instructions, rulings, or decisions from which the appeal is taken.
       After reviewing the Appellant’s brief, this Court has determined that the brief does
not comply with the above-referenced rules and must be resubmitted.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                        August 20 2020